Exhibit 10.1 SEPARATION AGREEMENT AND RELEASE THIS SEPARATION AGREEMENT AND RELEASE (Agreement) is made and entered into by and between Jeff Carlson (Employee) and Minn-Dak Farmers Cooperative (Company). 1. Separation Payment. In consideration for the mutual promises exchanged herein, the Company will pay to Employee the sum of $74,500, less applicable withholdings (Separation Payment), which is an amount equivalent to six (6) months base compensation, provided Employee does not exercise his right of rescission under Section 8 herein. The Separation Payment will be paid in thirteen (13) equal bi-weekly installments, less applicable withholdings, with the first installment coming due on the first regular payroll date that occurs following the expiration of seven (7) days after Employees execution of this Agreement. Further, provided Employee does not exercise his right of rescission under Section 8 herein, if Employee elects to continue participating in the Companys group medical insurance program pursuant to applicable federal COBRA regulations following the Separation Date (as such term is defined in Section 5), then the Company will continue to pay an amount equal to the employers portion of the total COBRA premium until the earlier of (i) the expiration of six (6) months following the Separation Date, or (ii) the date Employee becomes eligible for alternative coverage. Finally, with or without this Agreement, the Company will pay Employee his accrued vacation which the parties acknowledge totals $21,714 less applicable withholdings. 2. Discharge of Claims . Employee, on behalf of himself, his agents, representatives, attorneys, assignees, insurers, heirs, executors, and administrators, covenants not to sue and hereby releases and forever discharges the Company and its past and present employees, agents, insurers, officials, officers, directors, divisions, parents, subsidiaries and successors, and all affiliated companies and corporations and their respective past and present employees, agents, insurers, officials, officers and directors from any and all claims and causes of action of any type arising, or which may have arisen, out of or in connection with his employment or termination of employment with the Company, including but not limited to claims, demands or actions arising under the Federal Fair Labor Standards Act, TitleVII of the Civil Rights Act of 1964, 42U.S.C. §2000e, et seq. , the Americans with Disabilities Act, 29 U.S.C. §2101, et seq. , the Family and Medical Leave Act, the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 626, as amended by the Older Workers Benefit Protection Act, , the North Dakota Human Rights Act, N.D. Cent. Code §14-02.4-01 et seq ., the North Dakota Equal Pay Act, N.D. Cent. Code §34-06.1-01 et seq ., the North Dakota Age Discrimination Act, N.D. Cent. Code §34-01-17, any other federal, state or local statute, ordinance, regulation or order regarding employment, compensation for employment, termination of employment, or discrimination in employment, and the common law of any state. Employee further understands that this discharge of claims extends to, but is not limited to, all claims which he may have as of the date of this Agreement against Company, based upon statutory or common law claims for defamation, libel, slander, assault, battery, negligent or intentional infliction of emotional distress, negligent hiring or retention, breach of contract, promissory estoppel, fraud, retaliation, whistle-blowing, wrongful discharge, or any other theory, whether legal or equitable, and any and all claims for wages, damages, attorneys fees or costs. Employee acknowledges that this release of claims includes all claims that he is legally permitted to release, and as such does not apply to any vested rights under Companys retirement plans, nor does it preclude him from filing a charge of discrimination, though he may not recover any damages if he does file such a charge or if he has filed such a charge. 3. Confidential Information Acquired During Employment. Employee agrees that he will continue to treat, as private and privileged, any information, data, figures, projections, estimates, marketing plans, customer lists, lists of contract workers, tax records, personnel records, accounting procedures, formulas, contracts, business partners, alliances, ventures and all other confidential information which Employee acquired while working for the Company. Employee agrees that he will not release any such information to any person, firm, corporation or other entity at any time, except as may be required by law, or as agreed to in writing by Company. Employee acknowledges that any violation of this non-disclosure provision shall entitle Company to appropriate injunctive relief and to any damages which it may sustain due to the improper disclosure. 4. Confidentiality, No Disparaging Remarks. Employee represents and agrees that he will keep the terms and facts of this Agreement completely confidential, and that he will not disclose any information concerning this Agreement to anyone, except for his counsel, tax accountant, spouse or except as may be required by law or agreed to in writing by the Company. Employee shall not make any disparaging remarks of any sort or otherwise communicate any disparaging comments about the Company or any of the other released persons or entities herein to any other person or entity. 5. Separation From Employment. The parties mutually agreed that Employee’s employment with the Company ended on May 12, 2010 (“Separation Date”), and Employee is electing to sign this Agreement after his employment ended. 6. Cooperation.
